ra

Case 5:21-cv-00312-MSG Document18 Filed 06/15/21 Page 1 of 15

1

E.D.Pa, AO Pro Se 14 (Rev. 01/25) Complaint for Violation of Civil Rightd

UNITED STATES DISTRICT COURT

for the

Eastern District of Pennsylvania

Case No. VI-cV- Jg3)4

(to be filled in by the Clerk's Office)

 

favyhow y Muster lite LJ Mics.

_-Plaintifffs) -. a
(Write the ‘fill name of each plaintiff who i is 5 filing this complaint,
if the names of all the plaintiffs cannot fit in the space above,
please write “see attached” in the space and attach an additional
page with the full list of names.)

GHry Prom me9 mark Maeeertelfi

CG Olomi Reyivwal Police Pe pk, Wh
Own ship 4: 2) oe “Dep, Moore ”

 

 

: Defendant(s)
(Write the full name of each defendant who is being sued. if the
names of all the defendants cannot fit in the space above, please
write “see attached” in the space and attach an additional page
with the full list of names. Do not include addresses here.)

: 3RD AM tn ob

~ COMPLAINT FOR VIOLATION OF CIVIL RIGHTS
(Prisoner Complaint)

ee ee

 

NOTICE

Federal Rules of Civil Procedure 5.2 addresses the privacy and security concems resulting from public access to electronic court files. Under this rule,
papers filed with the court should not contain: an individual’s full social security number or full birth date; the full name of a person known to bea
minor; or a complete financial account number. A filing may include only: the last four digits of a social security number; the year of an individual’s
birth; a minor’s initials; and the last four digits of a financial account number.

Except as noted in this form, plaintiff need not send exhibits, affidavits, grievance or witness statements, or any other materials to the Clerk’s Office with
this complaint.

The Clerk will not file a civil complaint unless the person seeking relief pays the entire filing fee (currently $350) and an administrative fee (currently
$52) in advance, or the person applies for and is granted in forma pauperis status pursuant to 28 U.S.C. § 1915, A prisoner who seeks to proceed in
forma pauperis must submit to the Clerk (1) a completed affidavit of poverty and (2) a copy of the trust fund account statement for the prisoner for the
six month period immediately preceding the filing of the complaint, obtained from and certified as correct by the appropriate official of each prison at
which the prisoner is or was confined for the preceding six months. See 28 U.S.C, § 1915{a)(2).

Ifthe Judge enters an order granting a prisoner’s application to proceed in forma pauperis, then the order will assess the filing fee (currently $350)
against the prisoner and collect the fee by directing the agency having custody of the prisoner to deduct an initial partial filing fee equal to 20% of the
greater of the average monthly deposits to the prison account or the average monthly balance in the prison account for the six-month period immediately
preceding the filing of the complaint, as well as monthly installment payments equal to 20% of the preceding month’s income credited to the account for
each month that the balance of the account exceeds $10.00, until the entire filing fee has been paid. See 28 U.S.C. § 1915(b). A prisoner who is
granted leave to proceed in forma pauperis is obligated to pay the entire filing fee regardless of the outcome of the proceeding, and is not
entitled to the return of any payments made toward the fee.

( guer) Page | of Wf

 

 

 
Case 5:21-cv-00312-MSG Document18 Filed 06/15/21 Page 2 of 15
E.D.Pa. AO Pro Se 14 ( Rev. 01/21) Complaint for Violation of Civil Rights
I. The Parties to This Complaint

A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

 

 

 

 

 

 

needed,
Name Anthony Mu state L fe Williens
All other names by which
you have been known:
ID Number L- M- 633!)
Current Institution SC L-SoMttrs € ft
Address I59O pielbers 4! RD
SOMerset PR- LS—-l9
City State Zip Code

B.-. The Defendant(s)

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. Make sure that the defendant(s)
listed below are identical to those contained in the above caption. For an individual defendant, include |
the person’s job or title (if known) and check whether you are bringing this complaint against them in their
individual capacity or official capacity, or both. Attach additional pages if needed.

Defendant No. 1

Narae Cary benm er

 

 

 

Job or Title (if known) p) CC fe chy Je
Shield Number LAN) JOAN UN
Employer "

Address

 

 

lk f LA
Bevm\ehom = «=P | 6) 7

F

City State Zip Code

Tiecviua capacity Roni capacity
Defendant No. 2

Name Marke Maher te il?

 

 

 

 

 

 

 

Job or Title (if known) p) t FO (Je _
Shield Number a 27 3 [ eh oh Sr CEL } .
Employer — whi teh) Town slup PO e-w De pr.
Address

Whiteha| 0 Lro5 2

 

City State Zip Code

inn capacity Edom capacity

Page 2 of Vi
Case 5:21-cv-00312-MSG Document18 Filed 06/15/21 Page 3 of 15
E.D.Pa. AO Pro Se 14 ( Rev. 01/21) Complaint for Violation of Civil Rights

Defendant No. 3

 

 

 

 

 

 

 

Name C | altel R ectorlé| Ddhice Debt
Job or Title @fknown) p qd Joe p [ping ben S ih /
Shield Number
Employer NOPthyreptan County
Address aH Y pr lL G0) RP 7

Be to\th em LKO17

 

City tate Zip Cade
a capacity Kon capacity
Defendant No. 4

Name thi bite hell Poult | pil {ee Ved

 

 

 

 

 

 

 

Job or Title if mown) p OC | Lr-e p e part wm pad

Shield Number

Employer Leela g In ce CS Anl® Ly

Address. B72) Lebhish strert
Whar teal] Pa [xo 59.

City State Zip Code

Individual Jiriok gies capacity
DeLenDawy Nod 7 No aPiiiok C. our |
pawn ren re

“sf Oa OS )euy st
Under 42 U.S.C. § 1983, you may sue state or local officials for the “deprivation re any rights, privileges, or
immunities secured by the Constitution and [federal laws].” Under Bivens v, Six Unknown Named Agents of
Federal Bureau of Narcotics, 403 U.S. 388 (1971), you may sue federal officials for the violation of certain
constitutional rights.

TE. Basis for Jurisdiction

A. Are you bringing suit against (check all that apply):

[_] Federal officials (a Bivens claim)
pase or local officials (a § 1983 claim)

B. Section 1983 allows claims alleging the “deprivation of any rights, privileges, or immunities secured by
the Constitution and [federal laws].” 42 U.S.C. § 1983. Lf you are suing under section 1983, what
federal constitutional or statutory right(s) do you claim is/are being violated by state or local officials?

sec Mach ep

C. Plaintiffs suing under Bivens may only recover for the violation of certain constitutional rights. If you
are suing under Bivens, what constitutional right(s) do you claim is/are being violated by federal

officials?
over )
Page 3 of |

 
Case 5:21-cv-00312-MSG Document18 Filed 06/15/21 Page 4 of 15

E.D.Pa. AO Pro Se 14 ( Rev. 01/21} Complaint for Violation of Civil Rights . t

 

D. Section 1983 allows defendants to be found liable only when they have acted “under color of any
statute, ordinance, regulation, custom, or usage, of any State or Territory or the District of Columbia.”
42 U.S.C. § 1983. If you are suing under section 1983, explain how each defendant acted under color
of state or local law. If you are suing under Bivens, explain how each defendant acted under color of
federal law. Attach additional pages if needed.

 

U1. _—_— Prisoner Status

Indicate whether you are a prisoner or other confined person as follows (check all that apply):
[] Pretrial detainee

[| Civilly committed detainee
Immigration detainee

DR Convicted and sentenced state prisoner

Convicted and sentenced federal prisoner

[J Other (explain)

 

IV. Statement of Claim

State as briefly as possible the facts of your case. Describe how cach defendant was personally involved in the
alleged wrongful action, along with the dates and locations of all relevant events. You may wish to include
further details such as the names of other persons involved in the events giving rise to your claims. Do not cite
any cases or statutes. If more than one claim is asserted, number each claim and write a short and plain
statement of each claim in a separate paragraph. Attach additional pages if needed.

 

A. If the events giving rise to your claim arose outside an institution, describe where and when they arose.
~B. If the events giving rise to your claim arose in an institution, describe where and when they arose.

Set bt bchep

 

Page 4 of iy
* , Case 5:21-cv-00312-MSG Document Filed 06/15/21 Page 5 of 15

C l

If, PREVIOUS LAWSUITS

Instructions:

Lf you have filed other lawsuits in any federal or state court dealing with the same facts as this
complaint or other facts related to Jour imprisonment, you must provide the information
requested below. Ifyou have not filed other lawsuits, proceed to Section IV, Administrative

remedies, on this page,

Ifyou have filed other lawsuits, provide the following information.
Parties to your previous lawsuits: .
Plains Bathe vudale Life to df oa,
Defendants luackn! Vv / CReissPif € I Wb
Issues: — P'S cin CC oth, ties Peds HED ES Sines

 

 

 

 

Court: if federal, which district? Cn pes teens {) } st PMO fk .
- Ay. . ;
if state, which county? pt i [ bay Hib a ao VA Cou be
7

. oo 7 OF fa
Docket number: “fC ~ Cr’ ~ so] } Date filed: é, 1, Bos
; males hae oF yo.
Name of presiding judge: _{-brongcun4 lo] € Mitchell S. oo Ph Eescy

Disposition: ( check correct answer(s) ); Date:

 

 

Dismissed Reason?

 

Judgment In whose favor?
Pending __X Current Status? B COLAtERS

f *

i SHAG. Cs p Col ie
Other Explain

 

Appeal filed? Current Status?

 

Additional lawsuits. Provide the same information concerning any other lawsuits you have
filed concerning the same facts as this action or other Jacts related to your imprisonment,
You may use the back ef this poge or aseparate sheet of paper for this purpose.

IV. ADMINISTRATIVE REMEDIES

instructions:

Provide the information requested below if there is an administrative procedure to resolve the
issues you raise in this complaint, Examples of administrative procedures include review of
grievances, disciplinary action, and custody issues. {fno administrative. procedures apply to

the issues in this complaint, proceed to Section V. Statement of Claim, on page 4.

mee Ty er DIE MA Py wistiiad ce @ pre LePures db oF Hp] ily
. . ep a Co a og Re Loe . "4, 7
Fe Ft SS MES PE YH G5 Comp Nain be. BS THIS POPS WE Intec ve

a oo Pd he.
pr So Cl Bi bay & «

 
Case 5:21-cv-00312-MSG Docume) Filed 06/15/21 Page6ofi5 .

Statement of clam

() On 7 /aa)ia Detective Gary py
| 3 PHM eer

ANY CAUSED Pldwle tobe ¢ py oieo hon pe "aa, init COM aug
D Tre Follows is tre mle aunt of pedbable ane. s PeHleho' chery
Fhe Compliant Creme) by Defenladh were te Mad wide ble
£9 Chel PRPRIHIN Fer referene® through oe ont SHtCh wy Jeg
@) gi 9li9 he ArH ot > DP tp vee ony Mec Pyeng Af ” “y
peses A+ 160 TOcK sayy [le RY Beth] th en Pp she pee EFY Who
UNE nic pees oJ On berey her heme ly bret My the fe J ABE 1
) dor OF he hare Ho) the Suspect LOK rugs Lyon, tye ; 7 Poe bony
occurre) between Ob30hnrs v0 IF30bry OM Join Th-« ie e. Pre bua
emorry he Johun MOTE Why nests NeXt Jofhe | er OF
Phat About 14 Be lors ond 1/9/ly he hearp p. COr Cle TAY, Lepore
One Ht LWQINDwWs It Nepertep thathe sveyy bye TNE D E lok ep
Uichn’s Drivewsy. be Peseribep the velicse ne n by, Vehicle iv %%,
He sine dng} hy € DIP nt Ev inj My Ming of, f LECH PCIe Popoe Ctlibe
K) OUst Ws fel SHY. The have oujwer Rep orteo np BF Ut Mic tines
Was ToL 43/ Flat sChten feleuisied Wf KVelue By FPOM ber hens
MHL bddje pr Computer Wnsh + Velu-e of KAI80, 4 Dini of (ht 128 AN) ayy) e
CAN C THING head Phowes,¥ 308 Aw & Jewelry box full ok. LS ppp p ip:

y On) ihe) Phe 6H nlp CoN HBO Hot Piwntghe coolhen Velrydtaltoo,

On NES HOM TAIN BVO 6) canowm AVP Core ont ee’ Buy Sel) oODe Ja col
IN) he Store HWSO tem. BY TOL ny anh ae POE 1 Pe Sony ae
Comp wher Por ff 20.00 The HPP Hal Wend +9 he p pen s Loe pl WC BOK yyrg
Hhregs FD SOMA Rumbo PUBS the reys BL e pn Wiha Hole
ome OWN es pier. The PPwblohop BIUIStO Loe A. aye oP Vere th -
COpy of Hoe Drivers Licenrt of the Person Why 8 oe pl’ Ae ,
The Drivers Cyctnse Wits thet oF te DetenDonh, The pppire tres,
Cound Lookiny AH e Uloret’s ont uber, thine DekenWea pipe
pestt oft | sprep Ovmp uber 4 pub bin sele 20 AS tye Orily , Ib Boks

Tre PEP) at Hearne? Higk-bHh+ De Lene wW en hehe
| , « Loe Lp AS hh. Ss ?

Pmt purglscy Mat hsd Occurred jn Hhe bovdwe art IN $ fh
On 1p [o8/o0Ir Where A DP Winw Was brdkeo yg Me

eniyy, The fein also Pound boat the Defenoas Sop”
AND operates Hb Polge Tdursey Which )dofcs fhe . sary
As 0 blnel U Wer cahsh er that wis SCeW In the Viclw>,
Case 5:21-cv-00312-MSG a’ pie 06/15/21 Page 7 of 15

Drwe wry AF Hhedime of the bur glacy.

@O The whit foun Haptthe Delewvernt fe
Whitehall Twp police Deparinrent for ny hy Cbuqlory Fook,
OCCurned + Ad loc dhe On) 4/4 yY The ¥ 9 Conbgese/
meecite)li of the whiteholl Twp police Depertoe, Le ory Deh
Hye Brent thot he hed Serze0 toe Ve Lewponyp phoves. tte i Dp
Loy ne DeFewdant Would commomy use is Phore And Jif
Pycrures of the ems Hat be SLO en a, VESCA CH Hee Wye of
Wes stolen tense. nH2zitell stated thet He Deledpang Dib -Hopt-Inkpol Joos
Fhe tens he hed sbolew From whtebell Tw, Mazesel) Bs 7
Lorne fae OE anp. HOS Hh t Defenaaf was S een i hisyl
0 ODg< “Towrv eg the burs] ory SCew tf: WK
©) mp | C1OUS p fe Se cuben, false avyest AND -Pelse im pry
ANY) r S+04¢ bord Ts Hlegepd N-S ps } yd) Del eid

BE) Th Cc home Ow! 7 ADAS ED ye ale , Gg
PVE EE alte bi} ty -@ Con!
At was Bons by Hot D Cer pan} brepliny hots pcm} P aur Pian Age

one
Tne iv itAbren of yt Chiming! charges, op WAS total pHhiay
Pl anhtt—+u have to be hous e0 ny orgy ts Quyerds Arr-es f Cruise
Id Be cell. Which caused plimshtt bol aevselely Dye Lo enn Four Prop
|Vxposune Ani) hut “4 iNiper Deplorabit Gob Diy bus. Plow CMB aig sd
ph s\cAl Pod)  owsH0 | beet) Hs WAS, Dur to be We ie L MES Sit beg bots
d+nose charges. Fy &Phon 41-4 MNES wy ch * pr Son Puede
Eacters tht parole bodr) Ysrods ConsPerep My Ce MAS Use de
4) AEN pce qraph Supt Detentavt Hamrper om Hed thyd sy |S) ona
Have yim Ae p Pre Or PR TOL A My Hoerys ph crvestt p. Tie
Pont plawhtt SOW Roe those ar pry ems, OFA rey)

hue ara graph® DetenDant+tamm tr mMisstohey refine
aastalelis dye PAWN Shop AND D Ging bol p p Mya fp peers > DY oun Oh
p-eCewd Ol} Harte Gon meio FRO Pauly shuye ely ) © bnew
Pooh Oey oe ED Line block ee Shel tw nes. pes ory is
grade, Pow S20p WP tht B1OCK from w)f pn Poe Ye 50h) Beni
5+ bony Fe cewrdMt Stolen property lieder w tine ; iw police
pm, Aweavivg It WAS Spoltw IE Col DeLong wy 4 thr 3
pyag Hoey bi tot Treas AD he CAME tt next py PAMMER
pretnieveo die Yes, By Av0

5
Case 5:21-cv-00312-MSG Doolin 18 Filed 06/15/21 Page 8 of 15

@ tu paragraph &) Su pyiey Delon Daw} Hay mtr
Hi FE peset tye om puter and Pur DI OMHReS awe meee ttt pl
A-Hon In-Hoe Cums) uter With cut ANY provt-ly buick Hoatstitmedd OV'y4 ~
(7) En p wha ph © Supra DEED Ant Hema er Lolselyesa With ,
Fe seme YYPT Cor thir wis seen AL the burglan, fe! TOOL Fou,
wns w Suapees " mee) Hr e burg lery In Ort Vue. ven fn Thad
as c nrg "YS betore he chirgeo my qr Ene, © ENS gl
. in at Bry ; “ ny Chiving a) pu br oper hye Gn 7 Jos) OOK voy py
Arye S WH DIS Missed Glug. further © oun 7 Hy
AND Not ys COLbE AS Ling vi 10 # Be

o<
Tv paren 99 (0) Supra, Debcr DOWIS Hymmer awe yee;
+o create bigs fact tha} 7 was vhs Frye lay black Pop =

rh Comspiiig
~ _ : a
Whilehal | up Crime Scene When dhs wWies Cal 78 EME Cy At Hy

sty AS Neboly OV pyr NPWHD GN, gd
Ox. Beagvaph(p) Supra DeFeila4s Hamner Py MA Zaibedh CONsp LY o
rec fate e + Alse 51 ory Phot? Luicred ID CoM yop. Wyse ™ Prone ty

Prcdures OF Wes HMALT Could shal mul) heseainch Lye Value Of-$s WK Ee
bay Y DiDthis in tht crise ny wWhitchall, Bosn Kweo dhs 1c be Lay PM

Phavec ever bree ¢ Co, - »Cryr fithse AS
ve Olece. os ome ; ich betore or 8 ie 2 ter Hn SCE Totes By
Phere) Hab+ V stole uy

OF int hems +hyt Whe See ON MY Dinonwe by D
tint pre lang | | :

JuUppe VIVidw Sunigs Wy / On ated
fa ilnbehinly Despre wore, 28), NEN AS aa wine PMA! Dislng
Haat? wine, p WENA IN HH Cony [Wield f hers Oh the bury)
t APT WARS pot DELI Hawn ge Deri 1 e0 a Chere p lobe” 2
OT parrareabh De supra: 7 rr .
ZoniSp a TU She E) Pape) 20th Det oni hs Betinien 9 We. |
tye vt hit ayt TH Case oJ want aA 5 by Be win/9 “ Wis ell
b

CheND pls gy sviy y

gee thht¢dhe SAM Lhinis hi > OAT Wile MAN SUW Gy
9-4O4-~ nt pipe 2 TO va 0.
it wis CASE IN both Cas‘es, dst pee hamptons, Knowing

a

My oy tz shite) rw fiat h CSrey p- § Hye Cdloy Tih dosh “Mg

Or, I st Doe & Jou oh boty DeCenDOuts Paw iser pi Mmigze , :
Se te AP OSH OM PED mh \p-e- a, Sua... eee
b oth RIV Awd hophep proto snl Clee et Cleo Hote e ly

Wat mveshg ating Erstumy egos chains ea hos
Case 5:21-cv-00312-MSG pocunkAe 18 Filed 06/15/21 Page 9 of 15

@) on i 19 ]40 AY +h © ig OMS Corpus hetdiriny Fy |

o_o - oe 7 ory |

Wt Lip ont of Tu poe oscil ) La) ped Deen baw YH ‘A yee pen,

ha datt Hye pholos WWM © From Hee plaids MF Phone ap Ph

A-SSi Stead Nistiich BHorNey COMP CHA hyn MIE Indy itches
fi utere the Phot Eby da J fn. vie Cor

tM isnt were the Phojas of the dy AW tre Compy fer Crs « Coy

[Non tiga 4hin-e habess cong Arcn ne
Dow ulsley teins heb eas copys bearing cabal iN 13 cpp

Ld Wy es com Orv y k Dien tfs aHorney bape how th ~ yf 4
extyacHen Showed THO BlAINNH was PrSterrbiy ne
prodpueds HS eat y WS 12529 Aw0 45 fote 4s 1256 ony bf

Wiy before Giop/pe Wht Tn Moree Sez fh blacks! |
ry pe Car, he Sill Breen the moors stenriws He hfs std 4i4
3 by AMI in p Ay ay reps El Sb g AP TPIS he MAP? ©] sory. °

before he Chorged plaivdite on B/asley but shill ctygor™
him Awe HDDED Thor NE Ons tre Z/aq/ly comphinh paragr
(@) i his 7 i / ly pet heiwagy PRONG Fe sty ony pop hoe ie
cor p> h tI G OM HW] 9 [atey Krseesnig PE wis bas eS
(3) on 19/3 Jpothe How. Koscicli granted the ligh eas <
Avo Dismissed 4 of Shot b chavges HO tye iessyyd
Dis Missed the Pe raeiwing Charge an /?] 9/9 6.

Bc, Paw & of dhe probable Gouce aor
pee UBT SOUSt ALLY rd ya

Os probpble aGruse 8£639 Pont Any eee AS Kher nf ty
wou) bie Bxriste pyue totne Lalse awe 3 peebeble OB-Yse
Rs show He ther My which Ws Wi] wll In pewtiondg ence

Myphciously Pore by Defer Dern$ Hymns oy Wh ih H+ hes ue e
re ve Du ¢ myrezeitel awd Kk athpmve Zz UIMWAAS, fF igh Donic ju
Oe “Hy 1 «

2 Oy)
int Dg

HL thu shous fol Ona te7 WA Hinleyn/ ee |

Erudh, Pabricabe evilitevce aw) hcowepireee Tectia D sforp
Defendants Hammer v0 Mee zi telli pay as Such Da od hea
falsely Arr esto AWD HAs ely WON Towed Cer noel ANNES Las
Dueto piBinsitt, p- lb) acIC Rican |Hbivo, ex~ Of Lenif) Chr 9 ~)
photos In) his phone OF hii Intin'y BY awwidi <polier bruh

events do prevent pl idind tt AWD Gathers Sed zu 4 “ Bhity |
Protechen Of tne |aws awo from CWO in’ Line le@cer Qu Ok
pIMleges AND IMM ities OF Citizens U verde lau Ge
Lye U5, Aalddbe SHO OF PI, IelUDmy bud nob Tey,
Case 5:21-cv-00312-MSG Document Orica 06/15/21 Page 10 of 15

bO My nights of free por OF speech :
93S embhy § my nightto Debt tye 1 ess Rola
Ne Dress of My gr itlauces; My Mats by be Se Cure Wy
persons Ana’ yom e; 4D | y Viyhts Wot bo be D eprweb x
rife Anjp bib erty eyh er hin. ny Due process OF law,

(9] F 4 thuri4 shows fick oMmutea wilh |

© bit Huty Cobricwte CrWenre Hv) 4 bevy ess de trl vey
be tw-een DefePonds Ho Mer AW Mace hell this Hcheng
Settee weld oprwtey plawhtt bis liberty yo a very
Of that. Due do plains p-bla-ck africa littine, -ex
offend who ad photes TA Wis Phen OP hint bem
DL Bak ~pohoer bruthidy events Ho preveng pl snduee
Aw Others Stekiny the & Qual protection df the [uy
AN) Enom PNdoyis 144 € RUM nyhts, Priwitces Any
IMMUN Hes OF Cro eens UNE the Imerys of the ILC

c U.S

AW) the stite of PA, IN c]ubiny but wo letsted te
Nohds OF Cretion of Speech ASSOC cH BND AS Sey bly
My Aght bo pehter tre gouerwnent Fer prepress of Ay
grhe dnices, Ivy PUGAts po be SECULE IAI My Penows
AO homey And My Wht Wot po bt Drg\ver Of | Le

BA Ltrs Otner Phan by Dur process OF Ifwe

[5 De Fond Ani} Hemmer fs Bcolonger Rec ce fy
(Doe Desectve, Ano MOCK Myce i fell; ar ee
Township police Derek, erly ees 6 their Veopectve
MUN C pal tyes Cech MUNIcip mitts Are pb Ey Sep
For ther Fe) jure +O SAD TOVIS € ) Hen, or DIS CrPhine
AND soy ferlure pUSunk FO fhe Poko At Hine tov
D ethechu esinat OWused PIB Lee itunes.

Both J efensIands HMM er AND MB eZolell) Were Not

properly FVeinred dR SuptrUistd bo inueskoale
Check AND Submis} truthful fac fe) fine bist
Case 5:21-cv-00312-MSG Documer fe) Filed 06/15/21 Page 11 of 15

. ho lrg Ay
i Yh DeLenpanits Hye fovu reba oats elects

Aamir ON) M peerhell suby de

Inaccurate IWFerundion de) fhe ne : OT owen sty.
Which resulted IN foe prosecution of pre Ow
For Lo Moths. SMD Informatrn WAS "Pele ow
by Ms [CUNaS, fre NUN oon county PST Sto anf
Distt ct bherwey Any lead to my Indury, |

RS stoteng DA. Kurnes Buck? D-chenWanst Om Merow
pg ¢ of her brief Of OSs [ing lhe habens Corpus
Ste tiny Womb © Neighbor henry G | 3-35 br eek, 16 dky
OAPs Ot YAP SRO plo-ck SUV, 7et Vis Covery Sh owe
bcfene Het (9 /o0 hebrws Ho p+ rf wi) AO OWt Wiles
hu teoor ONE Y c6V"g glisss break toe Nopwory y/7
A) euer Loolley kine UiINV od Any IN Ytr-e OF Fern Colng
Le other Wiiwes Sheard A Cor POQR Slo isu
[Owed uf ANP SHY back CAR only.

26) ssistant Deo Kurnys Alse shoten ip -

CO 4: pelenIants #OMMers wrlRereley oe eet inde, 7
Voy ANDO TOA OF The Gall ph ons CXWACIEN Mil Snes
fine LU AND lopiep SIN[ tN IN Defendant? Haamee
case, This cay Pais

The btggest lie Ms Kurnes up
Geste Piebondind tacsrve Sh OU Y 2,96 ber baba
Yonut Ov He MAL ro Ducts HI ey ely Nolen f | JO they
LAS Ly me SHOniyed Aa) Shey hehvon KVP neh tne
Cer 0. Ve 7 On the Fite OP thre Very DOCU end
Wot Wits prerew tep Shoure? rly SUCh Phot Lyme
Shop Ab the L/9/90 hearing BaD cl egy Sh cule Yip
dyme Search Of 19292 pm nwd ending HF 1256-07 pal
Wot APH Op7 Hs AU tye.
Case 5:21-cv-00312-MSG Document 18) 06/15/21 Page 12 of 15
‘a. 4 , Oo
nttonies offic 2 by Hew respechrue MAK Cpe lttes,

 Delendar-s Colonigt NegqtowA Police Deparlm ewok snp
UW je hill PoMUNnship poltce De parkn ent Kaew or Shoy |p
Nye lanren that the heck ‘af Hains OF Super Yo
WowlpP (? tet Hytir OFA cen le Submit Cases Lethe
Distorcl- Honeys Ofc! in Wl pth Of Ovicens
Conisttuheown myhh -

NelenPants Coloma Peg uwA price Deparbnyend no
Whilehall tubiship police Departerend hawe Falea te
put in place dao fice Te be Public Lrreuslelbe 1-
Proce ePure wich WdUW Pilad orizenn OF CACA Arty
Hoty Conter FS pogock the Vid BHew OF Constitufonp
Nignbs Arlo por PP ers Drdults PeV\ ew HAD Discz pine
Spo) VOlehiws. AS Hors nemxine woul Or cduy have
forced bain Detectives PWD Others ty Nok Ble Charge
np yore Nb werravted. Bub Neyer P CFenDians i ts
Spd podicy in piece.

te white halt town sh g polfoe RE SH I high courtly BND Coleg!
Pegi yolice Prepare Which 5 fr North peypMow
CoUNny have 4 Lows history OF WONT hp Hoy tther on
CMINal INVESHGMHons pNO DECAUSE OF His the tue
Municipalities KM@W In formattey WOUID COME from
ead Other TS help in Crintubl inl vesttystiens Hold
Lau Poprosecule them, Yet eftch Failte Lo create
pohers be GUlpe their IetectYes AND her police
personnes Ho pre tly enoure pil IWikermatter 1SnQL
Ob tered In Vv" OIat(ow OF O Cofl(eenws Wrights Ala $9

h-«< Laci. Sip lack OF policy CAUSED MV inphury,
AAAS AVtsUlboF Hot LHcle OF Policfes iw plpce by
~
Case 5:21-cv-00312-MSG pocumen hi pied 06/15/21 Page 13 of 15

De Lewpant NoMnanplon County ov

! er -
Mhorney’s OFetce AND KNows tial as Par bac risieh
heat District Hthornvies HAV. Ab solute | 1976

| M Munihy £0
Decigavs to nitiele pnore hous AWD | 7s
S AWD pp
CAst €0 the Court. f. A resulflLofh Pee Eucalot StH
De rend ant Northampton Exew Hat people live acc]
Distrrch Whornvey kc

BSS Ls)
urns WOUIP be fig £4 Ont
LO\y ere Fhey CUT pr eS ex Lolee held cee Sida alcoiy
HNY b-e Ah solubely I Munve fie

| |
5) “ Purdsh net, bbe WIE ON Ady
¢1) The ossibilrty TH nF 4 Pepeot OfLenwer
v S R ta).
Ecitiyd al he choral w Sarge pn’ oC foe
I cLenPant do 3 Oe % 2 Ar or yr eC} CO sns

hey Ge Out oup Comnut PANO Hy er crite

39) BecAust prosecuters sre Obsolutely (nunte Dung, _.
A-cliow3 Lyey Bye Ole ts casey re heir

rope cure | S
Wye PetenPpats soe help thm g. short Time, even FL

fs Ye IME, Fy -
UrCowA Mobb Vile ald because citi Done
es ns make bers Teushrrewe ehh CAN be violales
e CSS OF GIR Me, BS w -
ne ne Jost Ourtone , OS TOC Coe
The failure of Norton cout, poly
ly vyre Wl\efes IN place Pink wea P oye ee”
Awd ly PA QC eS of me Dish cf AL Whey OLA rp hus
ye Diotrich ptburivey 3 +ce prosecute Plowsheg
fsep on | se Bol febricsted eUWenrrke LAS lace,
OF pHi tts cond detion/ 4 rights, whych oO

bud athes 93 well all ebuhteh clas ducun!

(Jcus/”
Case 5:21-cv-00312-MSG Document py 06/15/21 Page 14 of 15

Or shoal Hue been! kptocu td |
a g :
net Policy melee OF Norks mephens count *

L eg Olayic.

PIGNKEF peal N ,
© ie HF reMlece Ane iuCurporate by heference PO 6-9raph
B) the Cabricthon OL eUpenice by the Defer Pandy ji

sm ke ee
Vidlaton of tre U.S; Lain, 5 AVIA tryenp
Ne Lenipivnll. Cows}, Ang B-SHND Mowe clazuy 1-9 Binit-4y

THe conce iy ANI MSs repraspt Of Matercal Laede 7 alta
Amy en leyont ithe tous p ryt cu Acorn spane te A
am m~er-. 7

) The Con opritcy Fo Ppprive p) QusHE BEL Conshtattendf 1 obits
Nor Hit LY and HH Aeronim ends OE the YS: Consifataliow by gy
Ye Conynts bs Hl eged.

© Deterantts Northampbon, Cd lupjiel neo tonia
Aol) whithall +udnshig dhe D epiartry orf Hnve then ted ory ead
LYM -ANO Plscaplinie ano Phetsmd Folure Avicunty bo Deyn
Ce De +o Me cen ie Pgh OF foe plain pe, Cathe
© tyu Osu re CON shyate Lele A-eSS, felse fr prisorrsead 9 J
Lege) An) S a forks 1s APP cADE 25st HI Dehertauke
Prayer for Pehek

0 Decleor foot fhe pets sched heren vjolefes .
Qk Under the con Shalit 8 hous OF Hire US he
6) comp cn SAtwy Damayes fa Hee aroun ILM Ady, FoO HOpunte

/) - Lens JUNE severity OG
BY Punt Lye Jpamagc in the Ah dint ony BOV Add AGH risk ay-ch
Me Cen) OE sturnelly .

Avy, HOD sone) nee is count Peers duh Proper AVP eQuyiebf

N cWabing Liwy-ers Fets AW? co Oot OF brimyns suit
ATUNry Hot os Hl soyges tithe by Sry
Declar ton 40 Signiotere

T peclre Unde Poway OF purdary Hats Fier Pore yowy 35 je Secttel
6/6 /9) Beiheny Met. whi LMGP2)
;21-cv-00312-MSG ‘Document 18 Filed 06/15/21 Page 15 of 15

Ca

adpedag de ty teil fEgpagteda [tf ffertpeptt tye [Ulf ff 8 » GEE GRATES

goin nag “Hie
faeshS Faqusls 109
PPI psig caf G46 ny MY
, A IN2AD 4Q ~) \J2| > eesee “14 Gunqsiayed 3S

gzoce XO Od

7. s [6¢9— —\s77  equnN

       

3 anon : . ne ” 7 . . aN
,20e oF Mf i cee ee : oe fy ~ ae Sn) (\\ mod owen
ieee | $IS AWE S. 19s
TVW FLV Le ~
~ JOdVa/suopesiunuUCg YeUs

 

SAMOS AINL CS OWLS SURO YOALIG Tf | ina
